Opinion by
Mr. Justice Fell,
The petition in this case was by the life tenants for permission to the trustee to mortgage certain real estate of the decedent in order to raise a fund to be applied to the alteration of a dwelling house to a store. The answer did not deny that the proposed change in the character and use of the building would benefit the remaindermen to the extent of the money expended by adding to its permanent value, but suggested a doubt only whether it would have that effect. The exhibits which were used when the testimony was taken by the examiner, and which showed the character of the proposed improvements, were not before the orphans’ court at the hearing, and it was left to act without satisfactory evidence to show to what extent if any the expenditure was required to repair waste negligently permitted by the trustee. With tliis imperfect proof, but with the averments of the petition undenied by the answer, the orphans’ court, apparently with some hesitation, granted the prayer of the petition.
From the opinion of tlie Superior Court we learn that the case was there presented in sueli an incomplete and fragmentary way that it was impossible to ascertain what facts were developed by the testimony. Without determining whether the cost of the improvements should be borne by the life tenants or tlie remaindermen, that court reversed tlie decree and remitted the record for further proceedings. This is tlie decree appealed from, and as it is evident from the opinions of both courts that there should he a fuller development of the facts bearing on the question in controversy, the decree of the Superior Court is affirmed.